DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3, 5, 7-8, 10, 12-13, and 15 have been cancelled.
Status of Claims
2.    This Office Action is in response to the application filed on 2/19/2021. Claims 1, 4, 6, 9, 11, and 14 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
4.	Applicant’s arguments with respect to claims 1, 4, 6, 9, 11, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (US 2019/0052436 A1) in view of Tiirola et al. (US 2020/0221444 A1).

For claims 1, 6, and 11 Desai teaches a method/ a user equipment (UE) of a receiver user equipment (UE) for transmitting sidelink hybrid automatic repeat request (HARQ) feedback information, the method comprising: 
receiving a physical sidelink shared channel (PSSCH) over groupcast (see paragraphs 70, 135 “determining receiving PSSCH on groupcast or broadcast based on a bit of the SCI, wherein when the group ID field indicates a particular group ID, the destination mobile devices are expected to acknowledge the transmission by transmitting an ACK or a NACK”, and paragraph 89 “in LTE, transmission on the sidelink at the physical layer is via broadcast, which may limit transmission reliability.
The use of unicast or groupcast communication at the physical layer, as made possible by certain embodiments of the present disclosure, may improve sidelink communications. Additionally, the use of hybrid automatic repeat request (HARQ) in the sidelink may improve the reliability in the sidelink by providing a mechanism for a transmitting device to receive feedback regarding whether a transmission reached an intended target or targets and, if not, take corrective action ( e.g., retransmission). An embodiment provides HARQ support for unicast or groupcast transmission
in the sidelink.”); 
determining one of  HARQ feedback mode for transmitting HARQ feedback information in response to reception of the PSSCH (see paragraph 28 “transmitting the ACK (mode)  or the NACK (mode) includes transmitting the ACK or the NACK on a physical sidelink hybrid automatic repeat request (HARQ) indicator channel (PSHICH) in accordance with the scheduling information” and paragraph 163 “table 1 “Value 0 indicates NACK: unable to decode PSSCH and Value 1 indicates ACK: successful decoding pf PSSCH”); and 
(see paragraph 28 “in certain embodiments. transmitting the ACK (mode)  or the NACK (mode) includes transmitting the ACK or the NACK on a physical sidelink hybrid automatic repeat request (HARQ) indicator channel (PSHICH) in accordance with the scheduling information” and paragraph 89 “in LTE, transmission on the sidelink at the physical layer is via broadcast, which may limit transmission reliability. The use of unicast or groupcast communication at the physical layer, as made possible by certain embodiments of the present disclosure, may improve sidelink communications. Additionally, the use of hybrid automatic repeat request (HARQ) in the sidelink may improve the reliability in the sidelink by providing a mechanism for a transmitting device to receive feedback regarding whether a transmission reached an intended target or targets and, if not, take corrective action ( e.g., retransmission). An embodiment provides HARQ support for unicast or groupcast transmission in the sidelink.”),
wherein the HARQ feedback modes include i) a first mode for transmitting HARQ NACK when the decoding of the PSSCH is not successful and for transmitting HARQ ACK when the decoding of the PSSCH is successful (see paragraph 163 “table 1 “Value 0 indicates NACK: unable to decode PSSCH and Value 1 indicates ACK: successful decoding pf PSSCH”) and ii) a second mode for transmitting HARQ NACK when the decoding of the PSSCH is not successful and for not transmitting the HARQ feedback information when the decoding of the PSSCH is successful (see paragraph 163 “table 1 “Value 0 indicates NACK: unable to decode PSSCH”).
Desai does not explicitly teach in the second mode not transmitting the HARQ feedback information when the decoding of the PSSCH is successful. However, in the HARQ mode 2 in which the HARQ feedback information is not transmitted when the decoding of the PSSCH is successful is only is matter of configuration (design choice) it does not carry any patentability. 
However, Tiirola teaches HARQ feedback may include different feedback formats/modes/configurations (e.g., 1 bit or 2 bits for HARQ feedback) and /or whether the HARQ feedback is transport block based, code block group based, and which HARQ ACK/NACK bundling option is selected, etc. (see paragraphs 74 and 83-85). 
Thus, it would have been obvious to a person or ordinary skill in the art before the filing date of claimed invention to use the bundling option teachings of Tiirola in the sidelink HARQ feedback system of Desai in order to indicate HARQ modes or formats, or configurations by selecting HARQ ACK/NACK bundling options designing a HARQ mode in which HARQ feedback is not  transmitted when the decoding of the PSSCH is successful.
The motivation for this combination is to reduce the amount radio resource control (RRC) signaling between UE and BS which may be provide less control signaling overhead (see Tiirola: paragraph 92).
	Note at conclusion where Wang et al. (US 2018/0288794 A1) teaches skipping sending the NACK information to the terminal when determining that the transmission status of the uplink data is "transmission fails" (see paragraph 73). And skipping sending the ACK information to the terminal when determining that the transmission status of the uplink data is "transmission succeeds" (see paragraph 97).

For claims 4, 9, and 14 Desai teaches the method/the UE, wherein the determined HARQ feedback mode is indicated by sidelink control information (SCI) (see paragraphs 10, 20, 27, and 155 “SCI message includes an indicator indicating ACK (mode) or NACK(mode0”) Fig. 20 “receive SCI from which to determine ACK/NACK” and paragraph 20 “SCI indicates ACK/NACK”).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wang et al. (US 2018/0288794 A1) skipping sending the NACK information to the terminal when determining that the transmission status of
the uplink data is "transmission fails" (see paragraph 73). And skipping sending the ACK information to the terminal when determining that the transmission status of the
uplink data is "transmission succeeds" (see paragraph 97).

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415